Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/19/2020 has been entered.
 
Status of Claims
2. 	This office action is based on Applicants’ amendment filed on 12/29/2020.
3.	Claims 1-2, 5, 11, 13, 16-18 and 21 are amended.
4.	Claims 3-4, 14-15 and 19-20 are canceled.

Reasons for Allowance
5.    Claims 1, 2, 5, 11, 13, 16-18 and 21 are allowed over the prior arts of record.
6.    The following is an examiner’s statement of reasons for allowance:
A. The cited references:
Tajima et al. (US Pub. No. 2014/0317619) discloses an OS on a virtual computer at the (n+m)-th stage (n and m represent natural numbers) is caused to recognize a 
according to the starting position of the I/O request chain, setting an element corresponding to the starting position of the I/O request chain in an I/O state array as a value different from initial values of all positions;
upon finishing processing the I/O request chain, setting the element corresponding to the starting position of the I/O request chain in the I/O state array as a value identical with initial values…
after abnormality of the backend device of the Guest kernel suspends, and the backend device restarts and reconnects with the intermediate software layer Hypervisor, remapping an address space of the I/O state array and an address space of the I/O processing memory, to share the memory of the I/O state array with the intermediate software layer Hypervisor, and share the I/O processing memory with the frontend device of the Guest kernel; and…
obtaining, from the I/O processing memory, an index tag of a first already-completed I/O request chain;
according to the index tag of the first already-completed I/O request chain, resetting the index tag of the I/O request chain already submitted locally and an index 
Sankaran et al. (US Pub. No. 2019/0347125 A1) discloses when the dot-product engine reaches the end of the vector buffer before reaching the end of the row, it will set a bit in the current row position bit-vector 9111 to indicate where it should resume processing the row when the next region of the vector arrives, will save the partial dot-product it has accumulated in the location of the matrix values buffer 9105 corresponding to the start of the row unless the start of the row has a higher index value than any of the vector indices that have been processed so far, and will advance to the next row – See paragraphs [0991 and 1036].  Sankaran further discloses Interrupts generated by DSA are processed through the Interrupt Remapping and Posting hardware as configured by the kernel or VMM software – See paragraph [0544].  Sankaran does not disclose
according to the starting position of the I/O request chain, setting an element corresponding to the starting position of the I/O request chain in an I/O state array as a value different from initial values of all positions;
upon finishing processing the I/O request chain, setting the element corresponding to the starting position of the I/O request chain in the I/O state array as a value identical with initial values…
after abnormality of the backend device of the Guest kernel suspends, and the backend device restarts and reconnects with the intermediate software layer Hypervisor, remapping an address space of the I/O state array and an address space of the I/O processing memory, to share the memory of the I/O state array with the 
obtaining, from the I/O processing memory, an index tag of a first already-completed I/O request chain;
according to the index tag of the first already-completed I/O request chain, resetting the index tag of the I/O request chain already submitted locally and an index tag of a second already-completed I/O request chain, to ensure normal processing of subsequent I/O request chain as claims 1, 11 and 17 recited.
Microsoft (Example I/O Request – The Details –art of record) discloses read/write request (file object), I/O stack location, start operation on device and return, service interrupt, completed interrupt-driven I/O operation – See page 2.  Microsoft does not disclose
according to the starting position of the I/O request chain, setting an element corresponding to the starting position of the I/O request chain in an I/O state array as a value different from initial values of all positions;
upon finishing processing the I/O request chain, setting the element corresponding to the starting position of the I/O request chain in the I/O state array as a value identical with initial values…
after abnormality of the backend device of the Guest kernel suspends, and the backend device restarts and reconnects with the intermediate software layer Hypervisor, remapping an address space of the I/O state array and an address space of the I/O processing memory, to share the memory of the I/O state array with the 
obtaining, from the I/O processing memory, an index tag of a first already-completed I/O request chain;
according to the index tag of the first already-completed I/O request chain, resetting the index tag of the I/O request chain already submitted locally and an index tag of a second already-completed I/O request chain, to ensure normal processing of subsequent I/O request chain as claims 1, 11 and 17 recited.
Chen Yan (CN105556473-A) – IDS filed on 6/4/2020 discloses according to the I/O request, a storage device region to be operated by the I/O request is determined, wherein the storage device is divided into N storage device regions, and N is a natural number greater than 1 – See page 1.  Determining a storage device area to be operated by the I/O request according to an initial storage area and a storage area number of the storage device to operate according to the I/O request in the I/O request – See page 2.  Chen Yan does not disclose
according to the starting position of the I/O request chain, setting an element corresponding to the starting position of the I/O request chain in an I/O state array as a value different from initial values of all positions;
upon finishing processing the I/O request chain, setting the element corresponding to the starting position of the I/O request chain in the I/O state array as a value identical with initial values…
after abnormality of the backend device of the Guest kernel suspends, and the backend device restarts and reconnects with the intermediate software layer 
obtaining, from the I/O processing memory, an index tag of a first already-completed I/O request chain;
according to the index tag of the first already-completed I/O request chain, resetting the index tag of the I/O request chain already submitted locally and an index tag of a second already-completed I/O request chain, to ensure normal processing of subsequent I/O request chain as claims 1, 11 and 17 recited.

7.	Regarding claims 1, 11 and 17, the prior art of record when viewed individually or in combination does not disclose or render obvious the features of the independent claims 1, 11 and 17, specific to the limitations of:
“…according to the starting position of the I/O request chain, setting an element corresponding to the starting position of the I/O request chain in an I/O state array as a value different from initial values of all positions;
upon finishing processing the I/O request chain, setting the element corresponding to the starting position of the I/O request chain in the I/O state array as a value identical with initial values…
after abnormality of the backend device of the Guest kernel suspends, and the backend device restarts and reconnects with the intermediate software layer Hypervisor, remapping an address space of the I/O state array and an address space of 
obtaining, from the I/O processing memory, an index tag of a first already-completed I/O request chain;
according to the index tag of the first already-completed I/O request chain, resetting the index tag of the I/O request chain already submitted locally and an index tag of a second already-completed I/O request chain, to ensure normal processing of subsequent I/O request chain” in combination with all other limitations/elements as claimed in claims 1, 11 and 17. 
Claims 2, 5, 13, 16, 18 and 21 are dependent upon claims 1, 11 and 17. Since the independent claims 1, 11 and 17 is allowable, claims 2, 5, 13, 16, 18 and 21, being definite, further limiting, and fully enabled by the specification are also allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Passerini (US Patent No. 7,827,362 B1) discloses system for accessing units of storage in at least one logical unit by processing I/O requests directed to the logical 
Dong et al. (US Pub. No. 2020/0174819 A1) discloses when the host native NVMe driver 222 completes a command, the host native NVMe driver 222 writes the completion to the shadow queues 230a.  In this manner, the shadow queue manager 220 sends a DBL notification 514 to the mediator 218 in response to the completion being written to the shadow queue 230a – See paragraph [0056]).
Microsoft –Understanding the Windows I/O system, 2012 discloses We’ll look at the key data structures that describe devices, device drivers, and I/O requests, after which we’ll describe the steps necessary to complete I/O requests as they move through the system. Finally, we’ll present the way device detection, driver installation, and power management work – page 1.
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONGBAO NGUYEN whose telephone number is (571)270-7180.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung S. Sough can be reached on 571-272-6799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/MONGBAO NGUYEN/         Examiner, Art Unit 2192